IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40677
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALEJANDRO RAMIREZ-IZAGUIRRE,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-01-CR-3-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Alejandro Ramirez-Izaguirre appeals his conviction upon

entry of a guilty plea to a charge of possession with intent to

distribute approximately 108.9 kilograms of marijuana, a

violation of 21 U.S.C. § 841.   Ramirez-Izaguirre contends that

21 U.S.C. § 841 is unconstitutional in light of the Supreme

Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 488

(2000).   Ramirez-Izaguirre acknowledges that his argument is

foreclosed by this court’s precedent.   United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert. denied, 532

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40677
                               -2-

U.S. 1045 (2001), but he seeks to preserve the issue for Supreme

Court review.

     Ramirez-Izaguirre’s argument is foreclosed.   Slaughter, 238

F.3d at 582; see United States v. Fort, 248 F.3d 475, 482-83 (5th

Cir.), cert. denied, 122 S. Ct. 405 (2001).   Accordingly, the

district court’s judgment is AFFIRMED.